2014 WI 107

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2014AP517-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Brian Campbell Fischer, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Brian Campbell Fischer,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST FISCHER

OPINION FILED:          August 20, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                        2014 WI 107
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.    2014AP517-D


STATE OF WISCONSIN                             :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Brian Campbell Fischer, Attorney at
Law:

Office of Lawyer Regulation,                                          FILED
           Complainant,                                          AUG 20, 2014
      v.                                                            Diane M. Fremgen
                                                                 Clerk of Supreme Court
Brian Campbell Fischer,

           Respondent.




      ATTORNEY      disciplinary      proceeding.         Attorney          publicly

reprimanded.


      ¶1   PER CURIAM.       This is a reciprocal discipline matter.

On March 7, 2014, the Office of Lawyer Regulation (OLR) filed a

complaint and motion pursuant to Supreme Court Rule (SCR) 22.22

requesting   that    this   court   publicly       reprimand      Attorney       Brian

Campbell   Fischer    as    reciprocal   discipline         identical       to    that

imposed by the Minnesota Supreme Court.
                                                                        No.       2014AP517-D



      ¶2    Attorney        Fischer   was       admitted    to     practice         law    in

Wisconsin in 2002.            He is also admitted to practice law in

Minnesota.

      ¶3    The OLR's complaint noted that on September 6, 2013,

the   Minnesota      Supreme     Court          publicly    reprimanded            Attorney

Fischer    for    misconduct     consisting        of    failing    to       supervise      a

suspended attorney and assisting a suspended attorney in the

unauthorized practice of law; failing to provide the Minnesota

Director of the Office of Lawyers Professional Responsibility

with timely notice of employment of a suspended attorney; using

misleading       advertising    and     law      firm   signage     and       letterhead;

neglecting and failing to communicate with two clients; failing

to comply with a court order; failing to return client files;

failing    to    expedite     litigation;        and    failing    to     cooperate        in

disciplinary investigations.             The Minnesota Supreme Court found

that Attorney Fischer violated Minn. R. Prof. Conduct 1.3, 1.4,

1.15(c)(1) and (2), 1.16(d), 3.2, 3.4(c), 5.3(b) and (c)(1),

5.5(a), 5.8(d), 7.1, 8.1(b), and 8.4(d), and Rule 25, Rules on
Lawyers Professional Responsibility.

      ¶4    Attorney        Fischer   did        not    notify    the       OLR     of    the

Minnesota reprimand within 20 days of its effective date.

      ¶5    On    April 10,     2014,    the      parties    filed      a     stipulation

whereby Attorney Fischer agrees that the facts alleged in the

OLR's complaint form a basis for the discipline requested by the

OLR   director,       and     Attorney        Fischer      agrees       it     would       be

appropriate for this court to impose a public reprimand.                                  The
stipulation avers that Attorney Fischer fully understands the
                                            2
                                                             No.   2014AP517-D



misconduct    allegations,   fully       understands   the    ramifications

should this court impose the stipulated level of discipline,

fully understands his right to contest the matter, and fully

understands his right to consult with counsel, and that his

entry into the stipulation is made knowingly and voluntarily.

    ¶6   Under SCR 22.22(3), in reciprocal discipline matters,

this court shall impose the identical discipline unless one of

the enumerated exceptions is shown.           Attorney Fischer does not

claim that any of those exceptions apply in this case.

    ¶7   IT IS ORDERED that Brian Campbell Fischer is publicly

reprimanded   as   discipline   reciprocal     to   that   imposed   by   the

Minnesota Supreme Court.




                                     3
    No.   2014AP517-D




1